Citation Nr: 0113164	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-11 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim to reopen for service connection for 
degenerative arthritis, right hip.


FINDINGS OF FACT

1.  An RO decision of April 1997 denied the veteran's claim 
for service connection for a right hip injury; the veteran 
filed a notice of disagreement and a statement of the case 
was issued, but she did not file a timely substantive appeal.

2.  The evidence associated with the claims file subsequent 
to the April 1997 rating decision does not tend to establish 
any material fact which was not already of record at the time 
of the April 1997 rating decision and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1997 decision denying entitlement to 
service connection for a right hip injury is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence pertinent to the veteran's right hip claim which 
has been received since the April 1997 rating decision is not 
new and material, and the veteran's claim of entitlement to 
service connection for degenerative arthritis, right hip, has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A)
 (VCAA) became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The Board notes that the provisions of VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  After examining the record, the Board is 
satisfied that the veteran was provided adequate notice as to 
the evidence needed to reopen her claim.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The veteran essentially contends that her present 
degenerative arthritis, right hip, was caused by a fall she 
sustained while on active duty training in April 1994.

The evidence of record at the time of the April 1997 decision 
included: service medical records dated October 1981 to 
October 1995; VA examinations dated January 1989, April 1996; 
treatment records dated May 1994 to October 1995 from Sports 
Medicine and Knee Surgery Clinic.  

The evidence received subsequent to the April 1997 rating 
decision includes: copies of billing records and claims 
information from Sports Medicine Clinic from May 1994 to 
January 1996; treatment reports from St. Francis Hospital and 
Sports Medicine and Knee Surgery Center dated May 1994 to 
June 1998; statements from the veteran dated January 1999 and 
April 2000; and a report of a VA examination and opinion 
dated April 1999.

The newly received evidence, while not of record in 1997, is 
nevertheless not new and material since it essentially 
confirms what was already known in 1997; that is, that the 
veteran has right hip pain, currently diagnosed as 
degenerative arthritis.  The evidence is thus cumulative of 
evidence previously considered, and in effect documents the 
veteran's right hip complaints.  What was missing then and 
continues to be absent in the record is medical evidence of a 
nexus between the current degenerative arthritis of the right 
hip and an incident of service, to include the field accident 
in April 1994.  The additional evidence in question is not 
material as it does not tend to show that a right hip 
disability is linked to service.  The lay statements from the 
veteran and a fellow soldier are not material evidence since 
lay assertions of medical causation cannot serve as a 
predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).



ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for degenerative arthritis of 
the right hip, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

